Order entered May 16, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00327-CV

                 CITY OF FORT WORTH, TEXAS, Appellant

                                         V.

                      JOEL FITZGERALD, SR., Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-08184

                                      ORDER

      Before the Court is appellant’s May 12, 2022 unopposed motion for a ten-

day extension of time to file its brief. We GRANT the motion and ORDER

appellant’s brief be filed no later than May 27, 2022.

      Appellant’s motion to dismiss cross-appeal for want of jurisdiction remains

pending.

                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE